Case: 19-50481     Document: 00515975124          Page: 1    Date Filed: 08/11/2021




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 11, 2021
                                   No. 19-50481
                                                                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Anthony Escajeda,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:18-CR-239-1


   Before Jolly, Haynes, and Oldham, Circuit Judges.
   E. Grady Jolly, Circuit Judge:
          Michael Anthony Escajeda pled guilty to three drug distribution
   charges and being a felon in possession of a firearm. On appeal, he challenges
   whether the factual basis to which he agreed was sufficient to support the
   conspiracy drug distribution charge.         He also argues that the oral
   pronouncement of his sentence conflicted with the written judgment. We
   AFFIRM the sufficiency of the factual basis to support the conspiracy
   charge. But we REMAND for the limited purpose to allow the district court
   to amend the written judgment to conform to the oral sentence.
Case: 19-50481      Document: 00515975124           Page: 2   Date Filed: 08/11/2021




                                     No. 19-50481


                                          I.
          As part of his guilty plea, Escajeda agreed to an oral factual basis
   provided by the government. According to this factual basis, a government
   informant contacted the Midland, Texas police department, saying that he
   could purchase cocaine from Escajeda. Officers met with the informant, gave
   him a recording device and documented narcotics money, and instructed the
   informant to make a controlled buy. The informant met with Escajeda and
   bought cocaine. This same scenario repeated itself a second time. The
   officers then approached Escajeda at his home, received his consent to search
   the house, and found over 100 grams of cocaine. They also found a Glock,
   ammunition, and over $6,000 in cash.
          Officers Mirandized Escajeda, who then admitted that he had been
   selling between four and five ounces of cocaine per week since being released
   from prison about a year earlier. Escajeda also stated that he had not had a
   job outside of cocaine distribution for the last six or seven years and that the
   cash the officers found was from narcotics sales.
          Because Escajeda had a prior felony conviction, the government
   charged him with being a felon in possession of a firearm as well as two counts
   of possession of a controlled substance with the intent to distribute. It also
   charged him with conspiracy to possess with intent to distribute a controlled
   substance. Escajeda pled guilty to all four charges and was sentenced to 162
   months in prison. At sentencing, the district court also stated that upon his
   release, Escajeda would be placed on supervised release for five years for the
   conspiracy charge and three years for each of the other charges—to run
   concurrently, “[s]o five years total, basically.”
          Escajeda appeals. He argues that the factual basis provided by the
   government was inadequate to support all the elements of his conspiracy
   charge. And he also challenges the fact that the written terms of supervised




                                          2
Case: 19-50481      Document: 00515975124           Page: 3    Date Filed: 08/11/2021




                                     No. 19-50481


   release—which provide for five years on each count—are inconsistent with
   those orally imposed by the sentencing judge.
                                          II.
          A guilty plea must comply with Federal Rule of Criminal Procedure
   11, which, among other things, requires a court to determine that there is a
   factual basis for the plea before entering judgment. FED. R. CRIM. P.
   11(b)(3). The sentencing court must “make certain that the factual conduct
   admitted by the defendant is sufficient as a matter of law to establish a
   violation of the statute to which he entered his plea.” United States v. Nepal,
   894 F.3d 204, 208 (5th Cir. 2018). This court reviews guilty pleas for
   compliance with Rule 11, usually under the clearly erroneous standard.
   United States v. Garcia-Paulin, 627 F.3d 127, 130–31 (5th Cir. 2010). But
   “when the defendant does not object to the sufficiency of the factual basis of
   his plea before the district court—instead raising for the first time on appeal
   . . . our review is restricted to plain error.” Nepal, 894 F.3d at 208. On plain
   error review, if the defendant establishes that (1) there was an error; (2) the
   error was plain; and (3) the error affected the defendant’s substantial rights,
   this court may grant relief if it decides that the error had a “serious effect on
   the fairness, integrity or public reputation of judicial proceedings.” Greer v.
   United States, 141 S. Ct. 2090, 2096–97 (2021).
          When we undertake plain error review to determine whether a plea
   has a sufficient factual basis, this court takes a “wide look.” Nepal, 894 F.3d
   at 208.    This process involves examining the entire record for facts
   supporting the guilty plea and drawing reasonable inferences from those facts
   to determine whether the conduct to which the defendant admits satisfies the
   elements of the offense charged. Id.




                                           3
Case: 19-50481      Document: 00515975124           Page: 4    Date Filed: 08/11/2021




                                     No. 19-50481


                                          III.
          Escajeda’s singular challenge to the factual basis supporting his guilty
   plea is that there was no proof of a drug conspiracy. To prove a drug
   conspiracy, the government must show (1) an agreement between two or
   more persons to violate narcotics laws; (2) knowledge of the agreement; and
   (3) voluntary participation in the agreement. United States v. Suarez, 879
   F.3d 626, 631 (5th Cir. 2018); cf. 21 U.S.C. § 841(a)(1), (b)(1)(B)
   (criminalizing possession with intent to distribute cocaine); § 846
   (criminalizing any such conspiracy).
          Two interrelated strands of caselaw appear, at first glance, to provide
   colorable arguments that the factual basis lacked substantial proof of a
   conspiracy. First, a single buy-sell agreement cannot constitute a conspiracy
   under the “buyer-seller” exception—a rule that “shields mere acquirers and
   street-level users . . . from the more severe penalties reserved for
   distributors.” United States v. Delgado, 672 F.3d 320, 333 (5th Cir. 2012) (en
   banc). But Escajeda made two sales to the government informant, so this
   exception cannot cover him. Second, and somewhat more persuasive, is the
   fact that an “agreement” with a government informant cannot be the basis
   for a conspiracy conviction because the informant does not share the
   requisite criminal purpose. Id. at 341; cf. Sears v. United States, 343 F.2d 139,
   142 (5th Cir. 1965) (“[T]here can be no indictable conspiracy with a
   government informer who secretly intends to frustrate the conspiracy.”). So
   the two controlled buys cannot serve as proof of a conspiracy, since both
   involved Escajeda selling cocaine to a government informant.
          Nevertheless, the factual basis is not deficient. A drug distribution
   conspiracy agreement—and the conspiracy itself—may be “tacit” and
   inferred from “circumstantial evidence,” “presence,” and “association.”
   United States v. Akins, 746 F.3d 590, 604 (5th Cir. 2014); United States v.




                                           4
Case: 19-50481        Document: 00515975124              Page: 5       Date Filed: 08/11/2021




                                          No. 19-50481


   Crooks, 83 F.3d 103, 106 (5th Cir. 1996). And here, the factual basis contains
   plenty of circumstantial evidence of Escajeda’s involvement in a drug
   distribution conspiracy.        For example, sizeable amounts of cash, large
   quantities of drugs, and the presence of weapons have all served as proof for
   drug conspiracy charges in this court’s caselaw. See, e.g., Suarez, 879 F.3d at
   631 (describing guns and “distributable quantities” of drugs as providing
   proof of a conspiracy); Crooks, 83 F.3d at 107 (noting the defendant’s
   possession of “nearly $1400 in cash” as proof of a conspiracy); United States
   v. Maseratti, 1 F.3d 330, 338–39 (5th Cir. 1993) (furnishing large quantities of
   drugs, including having a “trunkful” of marijuana, as proof of a conspiracy). 1
   All of these items were found at Escajeda’s home.
           Furthermore, an individual “need not know all the details of the
   unlawful enterprise . . . so long as he knowingly participates in some fashion
   in the larger objectives of the conspiracy.” United States v. Booker, 334 F.3d
   406, 411 (5th Cir. 2003); cf. Rogers v. United States, 340 U.S. 367, 375 (1951)
   (clarifying that “the identity of the other members of the conspiracy is not
   needed” since a person “can be convicted of conspiring with persons whose
   names are unknown”). The factual basis includes statements by Escajeda
   that he had not had a job outside of cocaine distribution for the last six or
   seven years and that he sold four to five ounces of cocaine a week for the past


           1
             There is some discrepancy in the caselaw as to whether a large quantity of drugs
   alone may serve as sufficient proof of a conspiracy. Compare Delgado, 672 F.3d at 334
   (stating that although “possession of a large quantity of drugs”—in that case 500 pounds—
   “is not, by itself, sufficient to support a conspiracy conviction,” it “can help justify the
   inference that more than one person must be involved in moving the large quantity toward
   its ultimate dispersal”), with United States v. Michelena-Orovio, 719 F.2d 738, 751–52 (5th
   Cir. 1983) (finding that a single act of importing twelve tons of marijuana, “more than mere
   mortals could personally consume in a lifetime,” was enough to prove a conspiracy to
   possess with intent to distribute). But since Escajeda was also found with a sizeable amount
   of cash and a gun, we need not wade into that issue here, except to say that the difference
   in quantities may be dispositive.




                                                5
Case: 19-50481     Document: 00515975124          Page: 6   Date Filed: 08/11/2021




                                   No. 19-50481


   year. The government need not discover and name Escajeda’s buyers or
   suppliers to prove that he “knowingly participate[d] in some fashion in the
   larger objectives” of a conspiracy to distribute drugs. The evidence here—
   including Escajeda’s statements—is enough.
          In short, there was no error, let alone a plain one that affected
   Escajeda’s substantial rights. Cf. United States v. Smith, 997 F.3d 215, 224-
   25 (5th Cir. 2021) (finding plain error that affected the defendant’s
   substantial rights because he would not have pleaded guilty under the
   circumstances). The evidence found at Escajeda’s home, along with his
   statements to law enforcement, clearly show that that he was involved in a
   drug distribution conspiracy.
                                       IV.
          Finally, Escajeda contends—and the government agrees—that the
   district court erred by entering a written judgment that included terms of
   supervised release different from those orally pronounced. The district court
   orally sentenced Escajeda to five years of supervised release on the
   conspiracy charge and three years on each of the other charges; on the other
   hand, the written terms of supervised release provide for five years on each
   count. This scrivener’s error should be corrected. Cf. United States v.
   Devine, 934 F.2d 1325, 1348 (5th Cir. 1991). Federal Rule of Criminal
   Procedure 36 is “normally used” to make such corrections. See FED. R.
   CRIM. P. 36; United States v. Spencer, 513 F.3d 490, 491 (5th Cir. 2008). We
   therefore remand to the district court for the limited purpose of modifying
   the terms of supervised release so they are consistent with the court’s oral
   pronouncement at sentencing.
      AFFIRMED; REMANDED for the limited purpose described herein.




                                         6